HILL, Judge.
Here we have another example of the right of unbridled, unrestrained and unlimited appeal, which demonstrates the further need for the North Carolina General Assembly to consider whether the present method of appellate review should be changed in this State. The defendant works (voluntarily) in the law library within the Department of Correction, has the opportunity to read extensively and to seek advice from “jail house lawyers” who, like the defendant, have read much and understand little. In addition, defendant has the benefit of skilled attorneys, provided by the State at great expense to the taxpayers, coupled with the constitutional guarantees provided to all who seek justice in our courts.
Safrit complains at this time that the trial judge committed error by (1) failing to sentence the appellant as a youthful offender at the re-sentencing hearing, and (2) by considering the imposition of a harsher sentence during the re-sentencing hearing. Upon consideration of the evidence presented at the re-sentencing hearing, the trial judge made the following finding:
*192This Court finds that the defendant is now 21 years of age, and would not benefit from treatment and supervision pursuant to G.S. 148, Article 3B, as a Committed Youthful Offender, and, therefore, this Court expressly does not sentence this defendant as a Committed Youthful Offender.
The question before the re-sentencing court was whether the defendant would benefit from a committed youthful offender sentence. The defendant contends the court improperly considered the defendant’s age at the time of re-sentencing, made it the primary reason for denying defendant the many benefits afforded under an Article 3B sentence, and erred by doing so. We do not agree. There is no particular form or wording required of the trial judge in making a determination that a defendant will derive “no benefit” from sentencing under the statute. State v. White, 37 N.C. App. 394, 246 S.E. 2d 71 (1978). From the record, it is apparent the re-sentencing judge considered defendant’s violent nature in making his decision. The finding is sufficient.
The appellant next contends the trial judge considered imposing a harsher sentence on the appellant in the amended judgment and commitment, and thereby violated G.S. 15A-1335. This contention is not borne out by the facts. Defendant was sentenced to a term of imprisonment following his re-sentencing hearing identical to that ordered in the original sentencing of the appellant. The trial judge’s amended judgment and commitment did include a notation that the maximum penalty for the offense charged was ten years’ imprisonment, but this was only for the purpose of showing that the sentence imposed was within the maximum statutory penalty.
Affirmed.
Judges Martin (Robert M.) and Arnold concur.